Citation Nr: 1533710	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder and an adjustment disorder with mixed anxiety.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a sleep disorder.  

3.  Entitlement to service connection for a neck disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from June 1977 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2015, and a copy of the hearing transcript is of record.  

Although the RO framed one of the issues on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed as having depression not otherwise specified (NOS); major depressive disorder (MDD); adjustment disorder with mixed anxiety; and anxiety disorder NOS.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5 . In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder and is keeping with the Court's holding in Clemons.

To establish jurisdiction over the sleep disorder claim, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a sleep disorder.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claim for service connection for a sleep disorder, as well as the claim seeking service connection for a neck disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a September 2002 rating decision, the RO denied a petition to reopen a claim for service connection for a sleep disorder, on the basis that the evidence did not show that this condition was incurred in, or aggravated by, military service, or had existed continuously since separation from service.  

2.  The evidence received since the September 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder and raises a reasonable possibility of substantiating that claim.

3.  Resolving all doubt in the Veteran's favor, his adjustment disorder with mixed anxiety had its onset during active service.  



CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the September 2002 rating decision is new and material, and the previously denied claim for service connection a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The Veteran's adjustment disorder with mixed anxiety was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  In addition, the Board is granting the claim for service connection for adjustment disorder with mixed anxiety.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.

II.  Claim to Reopen

Generally, a rating decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Furthermore, for the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The Veteran claims that his current sleep disorder was incurred in service.  In the alternative, he also claims that his sleep disorder is secondary to his mental condition.  In the September 2002 rating decision, the RO denied this claim on the basis that the service treatment records were negative for any treatment for, or complaints and/or diagnosis of sleep disorder during the Veteran's period of service.  The RO further noted that the outpatient records were absent a diagnosis of a sleep disorder, and the evidence of record did not relate the Veteran's current sleep disorder to his military service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the September 2002 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence associated with the claims file subsequent to the September 2002 rating decision includes, but is not limited to, the January 2009 consultative psychological evaluation report issued through the Bureau of Vocational Rehabilitation; VA progress notes dated from 1996-1997; VA treatment records dated from January 2009 to August 2010, and generated through the Akron Community Based Outpatient Clinic (CBOC); the June 2015 Hearing transcript; and the Veteran's lay assertions.  

At the July 2010 VA outpatient session, the Veteran presented with complaints of ongoing sleep walking problems, and asserted that he started sleep walking after his period of service in the Republic of Vietnam.  The Veteran specifically stated that he did not sleep walk prior to his service in Vietnam.  During the June 2015 hearing, the Veteran testified that he began experiencing trouble sleeping very soon after leaving the Army.  He stated that after his separation from service, his parents informed him he would often sleep walk, and his ex-wife left him because he was hitting her in his sleep.  See June 2015 Hearing Transcript, p. 9.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (2007).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the September 2002 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony and lay assertions, as well as statements made during his VA treatment sessions, to be new and material evidence within the provisions of 38 C.F.R. §3.156.  Indeed, the Veteran has stated on a number of occasions that he began having difficulty sleeping very soon after his separation from service, and has related his sleep impairment to his mental disorder, which reportedly resulted from a number of traumatic in-service occurrences.  In addition, the Veteran has described continuing symptoms of chronic sleep impairment and sleep walking since service.  The Veteran's hearing testimony, and lay assertions of ongoing sleep impairment were not of record at the time of the September 2002 rating decision.  

The Veteran is competent and credible with respect to these assertions, and such statements relate to an unestablished fact necessary to substantiate the claim.  As such, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a sleep disorder.  This aspect of his appeal is, therefore, granted.  


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Here, the Veteran contends that he suffers from psychiatric problems after encountering several traumatic experiences in service.  Indeed, throughout the pendency of the appeal, the Veteran has attributed his psychiatric problems to these in-service occurrences.  In his April 2009 claim, the Veteran maintained that he was attacked and beaten by members of his first platoon while sleeping.  In an April 2009 stressor statement, the Veteran referenced the name of several witnesses to this in-service incident, and added that he still had scar tissue on his upper lip as a result of the beating he endured.  He further contended that members of his second platoon also attacked him and tried to throw him out of a window because they thought he was a snitch  According to the Veteran, he developed psychiatric symptoms, to include difficulty sleeping and nightmares, and started experiencing ongoing sleepwalking episodes, after these in-service incidents.  

Although the service treatment records are clear for any documentation corroborating or verifying these reported in-service events, the records do show that the Veteran presented at the military dispensary in March 1978 with complaints of "[b]lack out spells" of several months duration accompanied by dyspnea and chest pain.  It was noted that the Veteran had situational/emotional difficulties and the Veteran reported that his blackouts occur at any time and are preceded by sweating, lightheadedness, and numbness of the fingers and lips.  He was diagnosed with having anxiety and hyperventilation.  An undated report of mental status evaluation was absent any abnormalities and revealed the Veteran to be fully oriented with clear thinking process and normal thought content.  A September 1978 clinical cover sheet reflects that the Veteran was admitted to a hospital with diagnoses of improper use of drugs and adjustment reaction of adult life.  It was further noted that his stress level was mild in nature.  

The post-service treatment records reflect that the Veteran was diagnosed as having adjustment disorder.  Indeed, the Veteran underwent a private consultative psychological evaluation through the Bureau of Vocational Rehabilitation in January 2009, during which time, the clinical psychologist, F.L., Psy.D., noted that the Veteran's psychiatric history was remarkable for PTSD, adjustment disorders, and depression.  The Veteran was evasive about the onset and progression of his psychiatric disorders, noting that he had been to a number of physicians both while in the Army and during his post-service civilian life.  He reported having been treated for PTSD as a result of his experiences in the Army, and after being attacked by a co-worker.  Upon conducting a mental status evaluation of the Veteran, Dr. L. described the Veteran's thought content as normal and clear for any evidence or signs of loosening of association or bizarre ideation.  In addition, the Veteran's affect was described as typically flat and apathetic, appearing to be incongruent to his stated mood.  The Veteran's mood was described as generally 'fair' or 'okay' although he acknowledged bouts of anger towards the U.S. Army and every other government agency he could think of.  The Veteran reported experiencing recurring memories of abuse and torture while serving in the U.S. Army.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. L. diagnosed the Veteran with having adjustment disorder with mixed anxiety and depressed mood; alcohol dependence, in sustained remission; personality disorder not otherwise specified (NOS); and borderline intellectual functioning.  According to Dr. L., psychologically the Veteran presented with significant evidence of a mental disorder likely to affect vocational planning and employment and further mental health treatment was indicated for problems with anxiety and depression, as they relate to difficulties with his physical condition.  

Subsequent post-service VA treatment records also reflect the Veteran's reports of depression and sleep walking.  An August 2010 psychiatry medication management note reflects that the Veteran was seen for follow-up treatment for his depression.  The Veteran reported to have experienced problems sleep walking for years, and on a scale of one to ten (with one being the least severe and ten being the highest), he rated his depression level at a 2.  He further described his memory and concentration as poor, and reported to sleep between 5-6 hours a night.  Results from the mental status evaluation revealed the Veteran's memory to be intact, his affect as appropriate, his judgment and insight to be fair, and his thought process to be tangential at times.  Based on his discussion with, and evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran with having depression NOS vs MDD due to "GMC/SIMD."  The VA psychiatrist also diagnosed the Veteran with having anxiety disorder NOS, and rule/out (R/O) PTSD.  

In light of the Veteran's competent and credible assertions, and given the Veteran's current diagnoses of anxiety disorder NOS and adjustment disorder with mixed anxiety, the service treatment records which demonstrate that these disorders were first identified and diagnosed by a healthcare provider in service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for adjustment disorder with mixed anxiety is warranted.  Therefore, the Veteran's claim of entitlement to service connection for adjustment disorder with mixed anxiety is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  
ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a sleep disorder, this portion of the Veteran's appeal is granted.  

Entitlement to service connection for adjustment disorder with mixed anxiety is granted.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for a sleep disorder and neck injury, both of which he primarily contends to be secondary to a service-connected disorder.  

The Veteran contends that his sleep disorder is secondary to his psychiatric disorder.  A May 2002 VA treatment report reflects a diagnosis of sleeping disorder which was listed as one of the Veteran's psychiatric problems.  It was noted that the Veteran can become violent while sleeping and therefore cannot sleep on the job.  Report of the December 2009 pain medicine consultation reflects the Veteran's report that he sleep walks and has very restless sleep.  The Veteran stated that he often wakes up kicking the walls, and does not know if he injured himself during his sleep.  A February 2010 CBOC treatment note documents the Veteran's request for a consultation due to unrestful sleep and awakening in his sleep, as well as the treatment provider's request for a consultation at a sleep disorder clinic.  During his hearing, he described a number of instances in which he was sleep walking and became violent.  He testified that his parents witnessed his sleep-walking episodes, and his ex-wife left him because he started hitting her in his sleep.  The Veteran attributed his sleep problems, including his restless leg syndrome, sleep disturbance and sleep walking, to his mental condition.  See June 2015 Hearing Transcript, pp. 8-9.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Although the Veteran was diagnosed with having a sleep disorder, this was categorized under a psychiatric disorder.  As such, it is unclear whether the Veteran has a sleep disorder separate and distinct from his psychiatric disorder, or whether his sleep difficulties are symptoms associated with his psychiatric disorder (s).  Thus, the Board finds that further clarification is required to determine the nature and etiology of the Veteran's sleep problems.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In light of the fact that the Veteran's claim of service connection for adjustment disorder with mixed anxiety has been granted herein, the Veteran should be afforded a VA examination to determine whether he has a sleep disability that is separate and distinct from his psychiatric disorder(s), and/or whether his sleep problems are symptoms of his psychiatric disorder.  If the Veteran does have a separate sleep disorder, then the examiner should discuss whether this disorder was incurred in service and/or is related to his service-connected adjustment disorder with mixed anxiety.

Finally, the Board notes that the Veteran also relates his current neck disorder to his sleep disorder.  According to the Veteran, he awoke one morning in 2007 with neck pain that has persisted since.  He reported to experience pain across his trapezius bilaterally, and added that his neck and back 'crack' all the time.  See December 2009 VA pain medicine consultation report.  Report of the December 2009 cervical spine magnetic resonance imaging (MRI) revealed cervical spondylosis with mild C5-C6 and C6-C7 spinal canal stenosis and multilevel neural foraminal narrowing that is most prominent at the right C6-C7 disc level.  The Veteran also underwent a physical examination of the neck, the results of which reflected small, tender, trigger points over the right trapezius proximally, no tenderness over the left trapezius, and pain at the base of the "SCM" on the left.  The Veteran was assessed with having cervical spondylosis with secondary myofascial pain.  During his hearing, the Veteran testified that he sustained a neck injury while sleep walking.  See Hearing Transcript, pp. 12-13.  The Veteran is not yet service connected for sleep disorder.  As such, the claims for entitlement to service connection for a sleep disorder and for a neck disorder are inextricably intertwined.  For this reason, the issue of service connection for sleep disorder must be resolved prior to resolution of the claim for service connection for a neck disorder.




Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from the VA medical center (VAMC) in Brecksville, Ohio, and any other VA treatment facility dated from August 2010 to the present time.  Ask the Veteran to identify all locations of VA treatment or evaluation for his claimed disorders and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto dated from August 2010 to the present.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Once these records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disability present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a sleep disorder.  If the Veteran does not have a sleep disorder, the examiner should address whether the Veteran's difficulty sleeping is a symptom of his psychiatric disorder.  For any sleep disability diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing sleep difficulties since being attacked and beaten by members of his platoon in service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

3. If the examiner finds that it is unlikely that the sleep disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any sleep disorder diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected adjustment disorder with mixed anxiety.  If the examiner finds that the adjustment disorder with mixed anxiety has not caused the sleep disorder but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any bilateral or unilateral leg disability.  If a baseline is established, the examiner should comment on how much the sleep disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the sleep disorder is not related to his service, and/or secondary to his service-connected psychiatric disability then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

4. Then, if RO grants the claim of service connection for sleep disorder, schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  For any neck/cervical spine disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any neck/cervical spine disorder diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's sleep disorder, or any other service-connected disorder.  

If the examiner finds that the sleep disorder or adjustment disorder with mixed anxiety has not caused the neck disability but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any neck/cervical spine.  If a baseline is established, the examiner should comment on how much the neck/cervical spine disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  
The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the Veteran's neck/cervical spine disability is not secondary to a service-connected disorder then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6. Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


